DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-5, 9-13 and 15-20 are pending, of which claims 1, 13, and 18 are independent. Claims 6-8 and 14 were cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/9/2021 has been entered.
 

Response to Arguments
Applicant's arguments filed 9/9/2021, have been fully considered and the examiner’s reply is the following:
Applicant’s arguments with respect to claims 1-20 under 35 USC 102 and 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. It is suggested for applicant to amend the claims to more specifically claim the 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 9-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al., US Patent Application Publication No. 2007/0285425 (hereinafter “Bae”) in view of Rebello, et al., US Patent No. 7,219,043 (“Rebello”).
Claim 1. Bae discloses A method for automatically generating a parametric model by a computer system (Bae, Abstract “A reverse modeling method using mesh data as a feature to receiving an un-parameterized element model comprising a plurality of elements by the computer system (Bae, Fig. 1 scanner 10; [0052] “The scanner 10 is a component part for acquiring scan data through measuring the reverse modeling object, and preferably, includes a three dimensional scanner.”); 
identifying one or more geometric features of the un-parameterized element model by the computer system (Bae, [0054] “The reverse modeling control unit 20 analyzes optional mesh data or point cloud data (hereinafter, referred to as "mesh data"), establishes the X-axis, Y-axis and Z-axis of the inputted mesh data depending upon the reference coordinate system information inputted from the user input unit 40, and causes the mesh data to be recognized as one feature.”);
automatically creating a parametric model including morph sets from the un-parameterized element model based on the one or more geometric features of the un-parameterized element model by the computer system (Bae [0055-0056] reverse model is created automatically from the scanned data (un-parameterized data) and divides the mesh into regions (i.e., morph sets) and the reverse model is “automatically updated, as a result of which parametricity is accomplished.”; [0060] “The reverse modeling control unit 20 parametrically establishes the connection relationships of the segments by using the numerical 
receiving one or more parameters for modifying the one or more geometric features that have been identified by the computer system (Bae, [0083-0088] describing how the model elements may be automatically or manually transformed depending on dimensions and constraints (i.e., parameters) for the features; [0104] “After step S200 is implemented, as shown in FIG. 12, the reverse modeling control unit 20 obtains the curvature distributions of the acquired mesh data 100, classifies the geometric information of the mesh data based on the curvature distributions (S210), and divides the mesh data into feature regions depending upon the classified geometric information (S220).” Thus, the parameters are received for the geometric information or features.).
Bae does not explicitly disclose receiving one or more rules for identifying the one or more geometric features of the un-parameterized element model by the computer system, wherein the one or more rules comprises identifying the one or more geometric features exhibiting a high stress load; identifying a selection of the one or more geometric features exhibiting a high stress load of the parametric model by the computer system and then modifying the one or more geometric features based on the one or more parameters by the computer system by thickening the one or more geometric features exhibiting a high stress load of the parametric model.
Rebello teaches receiving one or more rules for identifying the one or more geometric features of the un-parameterized element model by the computer system, wherein the one or more rules comprises identifying the one or more geometric features exhibiting a high stress load (Rebello, col. 3 lines 34-39 “in FIG. 3, parametric master model 114 is generated from editable geometry 112 in a Computer Aided Design (CAD) System (or Program) 40. An exemplary editable geometry 112 is an editable non-parametric CAD model (also indicated by reference numeral 112) generated using CAD System 40.”; col. 6 lines 42-45 “According to a particular embodiment, generation of parametric master model 114 includes identifying and extracting a number of critical parameters 113 from editable geometry 112.”; col. 7 lines 1-6 “critical parameters 113 are extracted as shown in FIG. 3. A set of knowledge based engineering (KBE) part design generative rules 116 are applied to editable geometry 112, which is stored in CAD Program 40, to obtain parametric master model 114.”); identifying a selection of the one or more geometric features exhibiting a high stress load of the parametric model by the computer system (Rebello, col. 8 lines 2-6 “Performing stress analysis 121 includes meshing parametric geometry 114, applying boundary conditions, executing a stress analysis code, and determining whether the peak stress on leading edge 21 satisfies the KBE part design checking rule 117.”); modifying the one or more geometric features based on the one or more parameters by the computer system by thickening the one or more geometric features exhibiting a high stress load of the parametric model (Rebello, col. 8 lines 6-11 “If not, a number of corrective measures can be employed. For example, a design change is made or the parametric geometry is modified. According to one embodiment, parametric master model 114 is revised and stress analysis 121 is repeated one or more time, until the results of the stress analysis 121 are satisfactory.” EN: Corrective measures would include thickening features expected to undergo stress and is considered within the ordinary skill in the art.).


Claim 2. Modified Bae discloses the method of claim 1, wherein the un-parameterized element model comprises a computer-aided-design model (Bae, [0053] “the reverse modeling object includes point cloud data detected from the scanner 10, the scan data, the mesh data produced by transforming the scan data, general CAD data, CAD data having curved surfaces, and polylines produced in a variety of ways by connecting line segments through graphics in an external device such as a computer.”).

Claim 3. Bae discloses the method of claim 1, but does not explicitly disclose wherein the parametric model comprises a finite element.
Rebello teaches wherein the parametric model comprises a finite element model (Rebello, col. 8 lines 32-38 “One example of a typical LME is a C program that takes a Unigraphics context model for finite element analysis, runs the context model through ICEM to create a meshed ANSYS input file, and then runs ANSYS to generate the results. Exemplary LMEs include an interface, a script, a program, and a collection of programs.”).


Claim 4. Modified Bae discloses the method of claim 1, comprising displaying an interface for modifying the one or more geometric features by the computer system (Bae, Fig. 1 display unit 30 and user input unit 40, Figs. 4-11 see GUI with various modification selection options; Fig. 3 312 display; [0090] “That is to say, as shown in FIG. 9, by conducting 'extrude' in an upward or downward direction based on the sketch data transformed into a plurality of sketch elements 400 through 430, a three dimensional extrude feature is added to the two dimensional sketch elements, and modeling of the reverse modeling object is conducted through the same procedure as that of the initial designer which designed the reverse modeling object. Here, the three dimensional feature can be produced through conducting at least one selected from the group consisting of extrude, fillet, chamfer, revolving, draft, mirroring, pattern, Boolean, swift, mating, and drawing.”).

Claim 9. Modified Bae discloses the method of claim 1, wherein the one or more parameters are selected from a group consisting of width, depth, length, thickness, radius, diameter, and height (Bae, [0059] “the curvature means a rate of change in the direction of a curved line, which is mediated by the length of an arc. Depending upon the curvature distributions of the two dimensional section data of the mesh data projected on the work plane for drawing a sketch, two dimensional projected section data which is composed of straight lines, circles, arcs, free curves, rectangles, polygons, slots, etc. can be displayed.”; [0086] “it is possible to set a slope so that two lines are automatically tangential to each other when the direction of a slope at an ending point approaches within an angle predetermined by the reverse modeling control unit 20, and an angle, a length, a radius, and so forth, can be automatically set based on rules”).

Claim 10. Modified Bae discloses the method of claim 9, wherein the one or more geometric features comprise a hole (Bae, see for example Fig. 10 illustrating a hole.).

Claim 11. Modified Bae discloses the method of claim 1, wherein the plurality of elements comprise an assembly of parts (Bae, see Fig. 9 and other figures illustrating that the elements may be an assembly of parts.).

Claim 12. Bae discloses the method of claim 1, comprising the step of applying a mesh to the element model (Bae, [0053] “In the present invention, the reverse modeling object includes point cloud data detected from the scanner 10, the scan data, the mesh data produced by transforming the scan data, general CAD data, CAD data having curved surfaces, and 

Claim 13. Bae discloses A method for automatically generating a parametric model by a computer system, comprising: receiving an un-parameterized element model comprising a plurality of elements by the computer system (Bae, Fig. 1 scanner 10; [0052] “The scanner 10 is a component part for acquiring scan data through measuring the reverse modeling object, and preferably, includes a three dimensional scanner.”);
applying a mesh to the un-parameterized element model by the computer system (Bae, [0053] “In the present invention, the reverse modeling object includes point cloud data detected from the scanner 10, the scan data, the mesh data produced by transforming the scan data, general CAD data, CAD data having curved surfaces, and polylines produced in a variety of ways by connecting line segments through graphics in an external device such as a computer.”);
receiving one or more rules for automatically creating control blocks of one or more geometric features of the un-parameterized element model by the computer system (Bae, [0027] “reverse modeling method using mesh data as a feature to allow reverse modeling to be conducted by following a procedure of an original designer, the method including the steps of i) detecting optional model data, setting the model data as a feature, and establishing a reference coordinate system of set mesh data; ii) obtaining curvature distributions of the mesh data, classifying geometric information of the mesh data based on the curvature distributions, and dividing the mesh data into feature regions depending upon the classified geometric information”; [0083] “That is to say, the ending points between the respective segments of the depending upon dimensions and constraint.”; [0104] “After step S200 is implemented, as shown in FIG. 12, the reverse modeling control unit 20 obtains the curvature distributions of the acquired mesh data 100, classifies the geometric information of the mesh data based on the curvature distributions (S210), and divides the mesh data into feature regions depending upon the classified geometric information (S220).” EN: classification is based on constraints or rules);
automatically creating morph sets based on the control blocks and the un-parameterized element model by the computer system (Bae [0055-0056] reverse model is created automatically from the scanned data and divides the mesh into regions (i.e., morph sets) and the reverse model is “automatically updated, as a result of which parametricity is accomplished.”);
automatically creating a parametric model from the un-parameterized element model based on the one or more geometric features of the un-parameterized element model by the computer system (Bae [0055-0056] reverse model is created automatically from the scanned data and divides the mesh into regions (i.e., morph sets) and the reverse model is “automatically updated, as a result of which parametricity is accomplished.”; [0060] “The reverse modeling control unit 20 parametrically establishes the connection relationships of the 
receiving a selection of one or more of the geometric features of the parametric model by the computer system (Bae, Fig. 1 user input unit 40, [0061] “The display unit 30 displays the mesh data, the reference coordinate system automatically established by the reverse modeling control unit 20, information regarding the directions of the X-axis, Y-axis and Z-axis, which is inputted from the user input unit 40”; [0065] “The reverse modeling control unit 20 for conducting reverse modeling of the mesh data detects the mesh data through the scanner 10 or an external device (for example, a computer system). In order to establish the coordinate system of the detected optional mesh data, as the reverse modeling control unit 20 analyzes the curvature distributions of the mesh data and divides the mesh data into regions over each of which a uniform curvature distribution is detected, the reference coordinate system is automatically established based on the divided regions or the reference coordinate system having the X-axis, Y-axis and Z-axis of the mesh data depending upon the reference coordinate system information inputted from the user input unit 40 is established, and the established mesh data is recognized as one feature (S100).”);
receiving one or more parameters for modifying the one or more geometric features that have been selected by the computer system (Bae, [0083-0088] describing how the model elements may be automatically or manually transformed depending on dimensions and constraints (i.e., parameters) for the features; [0104] “After step S200 is implemented, as shown in FIG. 12, the reverse modeling control unit 20 obtains the curvature distributions of the acquired mesh data 100, classifies the geometric information of the mesh data based on 
modifying the one or more geometric features based on the one or more parameters by the computer system (Bae, [0077] “These segments are parametrically connected with one another so that, when a change occurs in the mesh data divided into the segments, a segment of the mesh data which is changed and other segments which are parametrically connected with the changed segment are automatically rebuilt, and the final result which is obtained by automatic rebuilding is updated.” Examiner’s Note (EN): rebuilding and changing as a result of the parametric connections is modifying.).
Bae does not explicitly disclose, wherein the one or more rules comprises identifying the one or more geometric features exhibiting a high stress load; identifying a selection of the one or more geometric features exhibiting a high stress load of the parametric model by the computer system and then modifying the one or more geometric features based on the one or more parameters by the computer system by thickening the one or more geometric features exhibiting a high stress load of the parametric model.
Rebello teaches wherein the one or more rules comprises identifying the one or more geometric features exhibiting a high stress load (Rebello, col. 3 lines 34-39 “in FIG. 3, parametric master model 114 is generated from editable geometry 112 in a Computer Aided Design (CAD) System (or Program) 40. An exemplary editable geometry 112 is an editable non-parametric CAD model (also indicated by reference numeral 112) generated using CAD System 40.”; col. 6 lines 42-45 “According to a particular embodiment, generation of parametric master model 114 includes identifying and extracting a number of critical parameters 113 from  identifying a selection of the one or more geometric features exhibiting a high stress load of the parametric model by the computer system (Rebello, col. 8 lines 2-6 “Performing stress analysis 121 includes meshing parametric geometry 114, applying boundary conditions, executing a stress analysis code, and determining whether the peak stress on leading edge 21 satisfies the KBE part design checking rule 117.”); modifying the one or more geometric features based on the one or more parameters by the computer system by thickening the one or more geometric features exhibiting a high stress load of the parametric model (Rebello, col. 8 lines 6-11 “If not, a number of corrective measures can be employed. For example, a design change is made or the parametric geometry is modified. According to one embodiment, parametric master model 114 is revised and stress analysis 121 is repeated one or more time, until the results of the stress analysis 121 are satisfactory.” EN: Corrective measures would include thickening features expected to undergo stress and is considered within the ordinary skill in the art.).
Bae and Rebello are analogous because they are related to CAD modeling systems and methods. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Rebello and Bae to include being able to analyze stress to the model as a rule and adjusting the stressed elements as claimed. One of ordinary skill in the art would have been motivated to make such a combination because using 

Claim 15. Modified Bae discloses the method of claim 13, comprising the step of storing the one or more rules (Bae, Fig. 1 data storage unit 50; [0063] “The data storage unit 50 stores the mesh data, the extrude feature, that is, the three dimensional reverse modeling data produced by the reverse modeling control unit 20, etc.”).

Claim 16. Modified Bae discloses the method of claim 13, wherein the one or more parameters are selected from a group consisting of width, depth, length, thickness, radius, diameter, and height (Bae, [0059] “the curvature means a rate of change in the direction of a curved line, which is mediated by the length of an arc. Depending upon the curvature distributions of the two dimensional section data of the mesh data projected on the work plane for drawing a sketch, two dimensional projected section data which is composed of straight lines, circles, arcs, free curves, rectangles, polygons, slots, etc. can be displayed.”; [0086] “it is possible to set a slope so that two lines are automatically tangential to each other when the direction of a slope at an ending point approaches within an angle predetermined by the reverse modeling control unit 20, and an angle, a length, a radius, and so forth, can be automatically set based on rules”).

Claim 17. Modified Bae discloses the method of claim 16, wherein the one or more geometric features are selected from a group consisting of a hole, a rib, a fillet, and a flange fillet, chamfer, revolving, draft, mirroring, pattern, Boolean, swift, mating, and drawing.”).

Claim 18. Bae discloses A method for automatically generating a parametric model by a computer system, comprising: receiving an un-parameterized computer-aided engineering model comprising one or more parts having a plurality of elements by the computer system (Bae, Fig. 1 scanner 10; [0052] “The scanner 10 is a component part for acquiring scan data through measuring the reverse modeling object, and preferably, includes a three dimensional scanner.”; [0053] “the reverse modeling object includes point cloud data detected from the scanner 10, the scan data, the mesh data produced by transforming the scan data, general CAD data, CAD data having curved surfaces, and polylines produced in a variety of ways by connecting line segments through graphics in an external device such as a computer.”);
applying a mesh to the un-parameterized computer-aided engineering model by the computer system (Bae, [0053] “In the present invention, the reverse modeling object includes point cloud data detected from the scanner 10, the scan data, the mesh data produced by transforming the scan data, general CAD data, CAD data having curved surfaces, and polylines produced in a variety of ways by connecting line segments through graphics in an external device such as a computer.”);
receiving one or more rules for identifying one or more geometric features of the un-parameterized computer-aided engineering model by the computer system (Bae, [0027] “reverse modeling method using mesh data as a feature to allow reverse modeling to be classifying geometric information of the mesh data based on the curvature distributions, and dividing the mesh data into feature regions depending upon the classified geometric information”; [0083] “That is to say, the ending points between the respective segments of the projected section data are separated from one another, and values such as a length, a radius, and the like, have some errors when compared to originally designed dimensions. This is to automatically connect the ending points using internal tolerances in the reverse modeling control unit 20 or manually connect the ending points by the user, and to allow the ending points to be automatically or manually established depending upon dimensions and constraint.”; [0104] “After step S200 is implemented, as shown in FIG. 12, the reverse modeling control unit 20 obtains the curvature distributions of the acquired mesh data 100, classifies the geometric information of the mesh data based on the curvature distributions (S210), and divides the mesh data into feature regions depending upon the classified geometric information (S220).” EN: classification is based on constraints or rules);
identifying one or more geometric features of the un-parameterized computer-aided engineering model exhibiting the characteristic based on the one or more rules by the computer system (Bae, [0083] “That is to say, the ending points between the respective segments of the projected section data are separated from one another, and values such as a length, a radius, and the like, have some errors when compared to originally designed dimensions. This is to automatically connect the ending points using internal tolerances in the depending upon dimensions and constraint.” EN: the rules may be set or adjusted to customize or modify the models using different parameters of interest including automatically, which requires identification of the feature in order to then modify it.);
automatically creating a parametric model from the un-parameterized computer-aided engineering model based on the one or more geometric features of the un-parameterized computer-aided engineering (Bae [0055-0056] reverse model is created automatically from the scanned data and divides the mesh into regions (i.e., morph sets) and the reverse model is “automatically updated, as a result of which parametricity is accomplished.”; [0060] “The reverse modeling control unit 20 parametrically establishes the connection relationships of the segments by using the numerical information of the detected segments as parameters, and displays the established segments and numerical information on the display unit 30.”);
 receiving one or more parameters for modifying the one or more geometric features that have been selected by the computer system (Bae, [0083-0088] describing how the model elements may be automatically or manually transformed depending on dimensions and constraints (i.e., parameters) for the features; [0104] “After step S200 is implemented, as shown in FIG. 12, the reverse modeling control unit 20 obtains the curvature distributions of the acquired mesh data 100, classifies the geometric information of the mesh data based on the curvature distributions (S210), and divides the mesh data into feature regions depending upon the classified geometric information (S220).”); and
modifying the one or more geometric features based on the one or more parameters by the computer system (Bae, [0077] “These segments are parametrically connected with one another so that, when a change occurs in the mesh data divided into the segments, a segment of the mesh data which is changed and other segments which are parametrically connected with the changed segment are automatically rebuilt, and the final result which is obtained by automatic rebuilding is updated.” Examiner’s Note (EN): rebuilding and changing as a result of the parametric connections is modifying.).
Bae does not explicitly disclose, wherein the one or more rules comprises identifying the one or more geometric features exhibiting a characteristic; identifying a selection of the one or more geometric features of the parametric model by the computer system and modifying the one or more geometric features based on the one or more parameters and the characteristic by the computer system.
Rebello teaches wherein the one or more rules comprises identifying the one or more geometric features exhibiting a characteristic (Rebello, col. 3 lines 34-39 “in FIG. 3, parametric master model 114 is generated from editable geometry 112 in a Computer Aided Design (CAD) System (or Program) 40. An exemplary editable geometry 112 is an editable non-parametric CAD model (also indicated by reference numeral 112) generated using CAD System 40.”; col. 6 lines 42-45 “According to a particular embodiment, generation of parametric master model 114 includes identifying and extracting a number of critical parameters 113 from editable geometry 112.”; col. 7 lines 1-6 “critical parameters 113 are extracted as shown in FIG. 3. A set of knowledge based engineering (KBE) part design generative rules 116 are applied to editable geometry 112, which is stored in CAD Program 40, to obtain parametric master model 114.”); identifying a selection of the one or more geometric features of the parametric model by the computer system (Rebello, col. 8 lines 2-6 “Performing stress analysis 121 includes meshing parametric geometry 114, applying boundary conditions, executing a stress analysis code, and determining whether the peak stress on leading edge 21 satisfies the KBE part design checking rule 117.”); modifying the one or more geometric features based on the one or more parameters and the characteristic by the computer system (Rebello, col. 8 lines 6-11 “If not, a number of corrective measures can be employed. For example, a design change is made or the parametric geometry is modified. According to one embodiment, parametric master model 114 is revised and stress analysis 121 is repeated one or more time, until the results of the stress analysis 121 are satisfactory.” EN: Corrective measures would include thickening features expected to undergo stress and is considered within the ordinary skill in the art.).
Bae and Rebello are analogous because they are related to CAD modeling systems and methods. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Rebello and Bae to include being able to analyze stress to the model as a rule and adjusting the stressed elements as claimed. One of ordinary skill in the art would have been motivated to make such a combination because using models to perform various analyses aids in good development and evaluation of design (Rebello, col. 2 lines 8-12).

Claim 19. Modified Bae discloses the method of claim 18, wherein the characteristic is selected from a group consisting of width, depth, length, thickness, radius, diameter, and height (Bae, [0059] “the curvature means a rate of change in the direction of a curved line, 

Claim 20. Modified Bae discloses the method of claim 18, comprising the step of carrying forward the plurality of elements from the un-parameterized computer-aided-engineering model to the parametric model by the computer system (Bae, [0075-0077] describing how the initial un-parameterized model has elements identified and connected parametrically (i.e., carried forward) so that changes are updated automatically.).



Claim 5 is are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al., US Patent Application Publication No. 2007/0285425 (hereinafter “Bae”) in view of Rebello, et al., US Patent No. 7,219,043 (“Rebello”) in view of Pettibone et al., US Patent Application Publication No. 2011/0153052 (hereinafter “Pettibone”, submitted in IDS dated December 28, 2018.).

Pettibone teaches wherein the interface comprises a slider, wherein the slider is adapted to adjust the parameters being applied to modify the one or more geometric features of the parametric model (Pettibone, Fig. 1 see sliders (left part of figure illustrating GUI) for some parameters; [0059] “The dimensions can be changed in a variety of ways-keying in numbers, slider bars, clicking on up or down arrows to increment values up or down.”).
Bae, Rebello and Pettibone are analogous because they are related to CAD modeling systems and methods. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to have substituted the sliders of Pettibone for the drop down menus of Bae. The substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention, e.g. sliding parameter values for adjustment rather than direct entry or menu selection of values.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN W CRABB/Examiner, Art Unit 2148